
	
		II
		112th CONGRESS
		1st Session
		S. 1993
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 14, 2011
			Mr. Nelson of Florida
			 (for himself, Ms. Collins,
			 Mrs. Gillibrand, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To posthumously award a Congressional Gold
		  Medal to Lena Horne in recognition of her achievements and contributions to
		  American culture and the civil rights movement.
	
	
		1.Short titleThis Act may be cited as the
			 Lena Horne Recognition
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Lena Mary Calhoun Horne was born on June
			 30, 1917, in Brooklyn, New York. At the age of 16, Lena Horne was hired as a
			 dancer in the chorus of Harlem’s famous Cotton Club, where she was introduced
			 to such legendary jazz performers as Duke Ellington, Cab Calloway, Count Basie,
			 Ethel Waters, and Billie Holiday.
			(2)In 1940, she became one of the first
			 African-American women to perform with an all-White band when she toured with
			 Charlie Barnet’s jazz band as its featured singer.
			(3)She was discovered by a Metro-Goldwyn-Mayer
			 (MGM) talent scout and became the first African-American artist to sign a
			 long-term contract with a major studio.
			(4)Despite her extraordinary beauty and
			 talent, Lena Horne was often limited to minor acting roles because of her
			 race.
			(5)Scenes in which she did sing were cut out
			 when they were sent to local distributors in the South and studio executives
			 cast another actress as Julie in the film version of Show Boat
			 instead of Lena Horne because they did not want the show to star an
			 African-American actress. However, Lena Horne dazzled audiences and critics in
			 a number of films, including Cabin in the Sky and Stormy
			 Weather.
			(6)During World War II, Lena Horne toured
			 extensively with the United Service Organizations (USO) on the West Coast and
			 in the South in support of the troops and expressed outrage about the way
			 African-American soldiers were treated.
			(7)She refused to sing for segregated
			 audiences or to groups in which German prisoners of war were seated in front of
			 African-American servicemen.
			(8)During the period of McCarthyism in the
			 1950s, Lena Horne was blacklisted as a communist for 7 years because of her
			 civil rights activism and friendship with Paul Robeson and W.E.B. Du
			 Bois.
			(9)In 1957, Lena Horne recorded Lena Horne at
			 the Waldorf-Astoria, which reached the Top 10 and became the best-selling album
			 by a female singer in RCA Victor’s history.
			(10)Lena Horne rose to international stardom
			 and toured the world, sharing the stage with such names as Count Basie, Tony
			 Bennett, Billy Eckstine, Vic Damone, and Harry Belafonte, and also starred in
			 musical and television specials with such giants as Judy Garland, Bing Crosby,
			 and Frank Sinatra.
			(11)Lena Horne used her fame to become a
			 powerful voice for civil rights and equality.
			(12)In 1963, she participated in the historic
			 March on Washington for Jobs and Freedom, at which Dr. Martin Luther King, Jr.
			 delivered his immortal “I Have a Dream” speech.
			(13)Lena Horne also performed at rallies
			 throughout the country for the National Council for Negro Women and worked with
			 the National Association for the Advancement of Colored People (NAACP), of
			 which she was a member from the age of 2, the Delta Sigma Theta sorority, and
			 the Urban League.
			(14)Through the end of the 20th century, Lena
			 Horne continued to entertain large audiences of all ages and backgrounds. In
			 1981, she captivated audiences with her one-woman Broadway show, Lena
			 Horne: The Lady and Her Music, which enjoyed a 14-month run before
			 going on tour, and earned her a special Tony Award and two Grammy
			 Awards.
			(15)In 2002, 73 years after the Academy Awards
			 were first awarded, Halle Berry became the first African-American woman to win
			 an Oscar for Best Actress and recognized in her acceptance speech how Lena
			 Horne paved the way for her and other African-American actresses.
			(16)Lena Horne passed away in New York City on
			 May 9, 2010, at the age of 92.
			(17)Lena Horne was an entertainer, activist,
			 and mother who used her beauty, talent, and intelligence to fight racial
			 discrimination and injustice and rise to international stardom.
			(18)A symbol of elegance and grace, she
			 entertained people of all walks of life for over 60 years, and broke barriers
			 for future generations.
			3.Congressional gold medal
			(a)Presentation authorizedThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the posthumous presentation, on behalf of the Congress, of a gold medal of
			 appropriate design in commemoration of Lena Horne in recognition of her
			 achievements and contributions to American culture and the civil rights
			 movement.
			(b)Design and strikingFor purposes of the presentation referred
			 to in subsection (a), the Secretary of the Treasury (referred to in this Act as
			 the Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck pursuant to section 2, under such
			 regulations as the Secretary may prescribe, at a price sufficient to cover the
			 cost thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses, and the cost of the gold medal.
		5.Status of medals
			(a)National medalsThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
			(b)Numismatic itemsFor purposes of section 5134 of title 31,
			 United States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			6.Authority to use fund amounts; proceeds of
			 sale
			(a)Authority To use fund amountsThere is authorized to be charged against
			 the United States Mint Public Enterprise Fund, such amounts as may be necessary
			 to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of saleAmounts received from the sale of duplicate
			 bronze medals authorized under section 4 shall be deposited into the United
			 States Mint Public Enterprise Fund.
			
